﻿
I should like first to offer Mr. Dante Caputo my sincere congratulations on his election to the presidency of the forty-third session of the United Nations General Assembly. I should also like to pay a tribute to his predecessor, Mr. Peter Florin who so ably and effectively conducted the affairs of the forty-second session and also those of the special session devoted to disarmament. 
My friend and colleague the Minister for Foreign Affairs of Greece, Mr. Karolos Papoulias, has already addressed the Assembly in the name of the Twelve member States of the European Community and Ireland of course associates itself fully with his remarks.
As we meet for the forty-third session of the General Assembly and as we survey the world scene, it is pleasing to be able to note that prospects look somewhat brighter than they did at this time last year - indeed, better than they have done for many years now. A series of regional crises which have been the subject of debate in this Assembly for all too many years appear to have been moved from the point of inertia. In the case of others, admittedly, the first step still has to be taken. So our optimism needs to be tempered. Nevertheless we can be encouraged by what has already been achieved.
It is even more pleasing for this delegation to note the essential role played by the United Nations in the progress that has so far been made. We have always regarded this Organization as the central forum for the resolution of international conflict. We have not been blind to its weaknesses, which have received much emphasis in recent years. But looking behind weaknesses, we have been convinced that the Organization has retained the ability to achieve the noble aims set out in the Charter.
The emphasis placed in more recent years on the flaws of the Organization was not entirely negative. It is not surprising if, after more than 40 years of existence, critical appraisal makes it apparent that some measures of reform are necessary. We therefore welcomed and supported the efforts of the Secretary-General to increase the efficiency of the United Nations and to improve its day-to-day functioning. We salute the progress that has been made towards this end and we can assure the Secretary-General of our support for his continuing endeavour. We believe that a great deal is at stake here.
What is at stake is the continued existence of the Organization in the terms set out in the Charter. This established the Organization on the basis of the sovereign equality of all its Members. It went on to impose certain obligations on Members. This principle and these obligations have not of course always sat comfortably with all Members. In the course of the last 43 years first one and then another Member State has found itself irked to some extent. It is notable, however, that they have all come to acknowledge that the Organization plays an indispensable role.
A genuine commitment finding its expression in effective operation of the United Nations in accordance with the Charter clearly has a particular attraction for a country such as ray own, whose security depends, not on force of arms but on the establishment of an international order based on the observance of international law. We would like to think, however, that our interest in the United Nations is not selfish. In an era of weapons of mass destruction, whether nuclear, chemical or more conventional, and of ever greater interdependence throughout the world there can be no doubt that the framework provided by the United Nations is in the interest of all States.
But the existence of a framework will not of itself achieve that rule of law based on justice and tempered with generosity which is the only basis for permanent peace. There is a need for a clear commitment on the part of Member States, including actual or potential belligerents, to use to the full the mechanisms available under the Charter. Members of the Security Council have, of course, special responsibilities in this regard and we welcome the evidence of their increased willingness to discharge these responsibilities. We must all see what we can do to divert the skills and capabilities of mankind away from war, or the threat of war, and towards economic and social improvement. Such sacrifices as this may entail are small when compared with the horrific cost in human lives and suffering which any war inevitably inflicts.
When looking at the record of the past year it is intriguing to wonder why this progress was made over that period rather than, say, during the preceding 10 years. It would be inappropriate in my view to seek any single reason. However, it must be acknowledged that the relationship between the super-Powers is of major importance; this relationship is the prime determinant of the international climate and this climate affects international relations in general. All Members of the United Nations welcome the improvement in relations between the United States and the Soviet Union. This improvement has had a twofold effect. It has resulted in a commitment on the part of the super-Powers themselves not only to improve their bilateral relations, but to search for ways to reduce the possibilities of confrontation between them in regional conflicts. The improvement in the international climate which has thus been brought about has induced the participants in regional conflicts themselves to search for ways peacefully to resolve these conflicts.
While acknowledging the importance of the super-Power relationship, it is notable that in every case United Nations involvement has been an essential element in the progress made towards resolution of regional conflicts. I should like particularly to congratulate the Secretary-General on the success he has had so far in this respect. He must be able to rely on the full support and on the loyal co-operation of all Members of the Organization, including of course the super-Powers, in his efforts to secure international peace and stability.
If a political commitment is a necessary condition for effective action by the United Nations to maintain peace and security and to promote peaceful resolution of conflict, it is, alas, not sufficient in itself. Of no less importance is the assurance of the necessary financial means. Those who will the end must also will the means. If they fail to do so the potential benefits of political consensus in the United Nations will not be realized and the credibility of the Organization will be seriously compromised. It is imperative that United Nations finances be put on a firm and sound footing. All that is required is that all Member States discharge the legal commitment, freely undertaken, to pay their mandatory contribution to the general budget and to the various peace-keeping accounts. It is heartening to note the recent indications that Member States do indeed acknowledge the necessity of this commitment and have taken practical steps to implement it.
The peace-keeping function of the Organization has been highlighted only today by the well-deserved award to the United Nations peace-keeping forces of the Nobel Peace Prize. I congratulate the peace-keeping forces of the Organization on this award. It arises at a very appropriate time. An important factor in the Organization's involvement over the past year in the settlement of regional conflicts has been the role of United Nations peace-keeping and observer forces. They have been established most recently to monitor the implementation of the Geneva Agreements on Afghanistan and the cease-fire in the war between Iran and Iraq. In a number of other areas where we all hope early progress towards a settlement can be made, United Nations peace-keeping or observer forces will be an essential element of the settlement.
I should like here to focus in particular on the financial difficulties of peace-keeping operations, including those of the United Nations Interim Force in Lebanon (UNIFIL·). The burden of financing these forces must not fall disproportionately on a small number of troop-contributing countries. In each case the decision to establish such forces commits the Organization as a whole. It is crucial that there be a secure foundation for financing peace-keeping operations, in order that troop contributors can be reliably assured that the agreed financing provisions will be observed and that they will not face an unfair financial burden because of undertaking this task.
Let me say here that my concern is not related solely to money. Indeed, the sums of money involved pale into insignificance when compared to the supreme sacrifice many individual members of peace-keeping and observer forces have made while serving under the United Nations flag. The financial costs must surely be accepted as of small significance when one considers the prevention of death, destruction and human suffering that the operations of such forces usually secure, however, fragile the basis. But even in terms of financial costs United Nations peace-keeping forces are a very economical alternative to the maintenance of unilateral or multilateral forces, which impose massive costs and which, because usually they are seen to be partisan, are less likely to facilitate progress towards a permanent solution.
My concern is mainly with the political implications of the failure of all Member States to discharge their financial obligations under the Charter. I am not talking about the temporary difficulties of an economic or financial nature that any State may encounter from time to time. I am referring to decisions made by States to withhold their assessed mandatory contributions for political reasons. Such decisions may be interpreted by parties to a conflict as implying a lack of support for a particular peace-keeping operation. Indeed, it is difficult to conceive of a deliberate decision to withhold due financial contributions as other than an expression of withdrawal of support for an operation. When one considers that, ultimately, political solutions must L-s wound, that if: an unacceptable risk. If some Member States pick and choose those observer or peace-keeping missions concerning which they will make or withhold their mandatory financial contributions, individual operations may be undermined. Worse, the whole concept of United Nations peace-keeping, on which so many hopes are now hanging, would be emptied of any credibility.
We celebrate this year the fortieth anniversary of the proclamation of the Universal Declaration of Human Rights. One could say that the very existence of the United Nations arose from a recognition borne of the bitter experience of war that real and lasting peace and security between nations must be based on universal acknowledgement of the inherent dignity and worth of the individual human being. This is as valid today as when the Declaration was first proclaimed. At its last session the General Assembly unanimously resolved to use the occasion of this anniversary to promote and protect human rights throughout the world, to renew the Organization's commitment to this objective and to encourage Member States to ensure the promotion and protection of the rights enshrined in the Declaration. If we are to build on the tremendous progress that has been made over the last 40 years in the development of international instruments for the protection of human rights, we need a sustained and credible United Nations campaign to promote the universal observance and enjoyment of these rights. At a time when grave abuses continue to occur, and are widely known to occur, there is no room here for complacency.
Pride in the achievement of the United Nations in the area of human rights is justified. Paradoxically, perhaps, one important achievement is that awareness of the degree of abuse of these rights world-wide has dramatically increased. Today the world community recognizes the inherent dignity and worth of the individual and accepts that the protection and promotion of his human rights are international obligations. While the United Nations cannot itself enforce the standards it has been instrumental in developing, it must not underestimate the moral authority it can bring to bear for the correction of abuses in this area. An important instrument for bringing pressure to bear on behalf of the victims of oppression is informed public opinion imbued with the values enshrined in the Universal Declaration of Human Rights. The Organization therefore has a very positive role to play in stimulating public awareness of the need for vigilance and in mobilizing the support of international public opinion for the correction of abuses wherever they occur.
Ireland recognizes and honours the tremendous contributions which, inspired by the ideals set out in the Universal Declaration of Human Rights, individuals and national and international organizations have made by mobilizing effective public pressure in the defence of fundamental freedoms for victims of oppression. In many instances this has been accomplished at great personal risk to the individuals concerned. We attach great major importance to the human rights endeavour because we are convinced of the truth of the opening words of the Universal Declaration. Recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, peace and justice in the world. 
I have already referred to the improvement in East-West relations which has taken place in the recent past. My Government believes that it is essential to maintain the impetus of the Washington and Moscow summits between President Reagan and General Secretary Gorbachev and to halt and reverse the trend towards an accelerating arms race. The agreed-upon commitment to reduce nuclear forces by 50 per cent has yet to be realized, but at least there is a commitment there.
At such an encouraging time in United States-Soviet bilateral arms control and disarmament negotiations it is all the more important that a fresh commitment to the multilateral process emerge and that concrete achievements be recorded, thus reaffirming the interest of all countries in the goal of general and complete disarmament.
The first step, and one that we believe can and should be taken without further delay, is the conclusion of a comprehensive nuclear test-ban treaty. At the technical level, this could minimize, although not eliminate, the ability to design new weapons. More important, perhaps, it would be a clear signal of intention to reduce reliance on such dangerous and, in the final analysis, irrational means of defence. My delegation is convinced that the technical problems that appear to be in the way of reaching a test-ban agreement can be surmounted, given the political will.
It is, or should be clear that possession of nuclear weapons inevitably leads to a similar response from others, thus greatly increasing the threat to a country's security and even to its prospect of survival. Nevertheless, there is still a number of countries which have not abandoned the nuclear weapons option and remain outside the nuclear Non-Proliferation Treaty. It is my Government's belief that no one can secure advantage through a proliferation of nuclear weapons. We hope that in the years ahead the Treaty on the Non-Proliferation of Nuclear Weapons will be strengthened, that the number of signatories will be further expanded and that it will be an enduring element in an era of greater efforts to promote and achieve nuclear-arms control and disarmament.
The international community has been profoundly shocked by recent reports of the use of chemical weapons. We should all be very gravely concerned that what we have for 63 years regarded as progress in this area - the Protocol banning any use of chemical weapons, dating from 1925 - has been reversed. We have to ensure that this reverse will not be regarded as a headline and go further. The participants in the Conference on Disarmament must dedicate themselves to the task of negotiating a convention banning the production of chemical weapons, with a view to its early conclusion, so that this spectre can finally be banished from the Earth.
It is the hope of my Government that the improvement in East-West relations and recent developments in the Soviet Union will also be reflected at the Vienna meeting currently taking place of the Conference on Security and Co-operation in Europe. The mutual trust and confidence so necessary to ensuring lasting peace and security must encompass all dimensions of the relations between the countries of East and West. They cannot be confined to the military area. Hence, we look forward to agreement at Vienna in the very near future on a concluding document which will provide both for new negotiations on conventional forces and for a further advance in the human dimension of the Helsinki Final Act.
The need for a speedy and orderly settlement in the Middle East is clear to all who wish well to the people of Israel and to the population of the occupied territories. The present situation, in the words of the statement of the European Council on this matter, "cannot be sustained". It will be brought to an end only by means of a comprehensive, just and lasting political settlement of the Arab-Israeli conflict. The twin pillars of principle on which Irish policy on this difficult issue rests are: the right of all States in the region, including Israel, to exist within secure frontiers, and the right of the Palestinian people to self-determination, with all that that implies. We acknowledge that this right includes the right to an independent State, if the Palestinian people should so decide. The Irish delegation appeals for the setting aside of all obstacles which bar the way to negotiations based on these principles.
Any solution will call for basic mutual acceptance and reciprocal recognition of the indomitable human spirit that ensures that a people will not yield, and cannot be put in a position of yielding, to brute force. We believe that the peoples of the region, in accordance with their own best traditions, would wish their leaders to practice the principles of tolerance and good-neighbourliness enshrined in the Charter. It is our hope that the evolution of events inside and outside the region will be such as to permit the peaceful aspirations of the peoples of the region finally to be realized. The way forward requires leadership endowed with courage, wisdom and vision. These are the qualities of statesmanship particularly required in this area.
The difficulties in the Lebanon cannot be dissociated from the wider conflict in the Middle East. There has regrettably been a heightening of tension there in recent days. We hope that the search for reconciliation and stability in the Lebanon will be pursued and that forces outside the country will exercise restraint and will respect the territorial integrity, sovereignty and political independence of the Lebanon, which is essential if peace is to be restored to the country. 
I should like to pay a tribute to UNIFIL, which continues to operate in difficult circumstances in southern Lebanon. UNIFIL has never been permitted to fulfil its mandate, despite its repeated renewal by the Security Council over the past 10 years. The Force must be afforded the full co-operation of all the parties to the conflict. My Government reiterates its call for an end to the harassment of UNIFIL and urges all patties to co-operate fully with the Force.
We have welcomed the cease-fire between Iran and Iraq and should like to compliment the Secretary-General warmly on his strenuous efforts towards this end. Without in any ay underestimating the difficulties which remain to be overcome, we have been heartened that the leadership in both countries has had the courage and wisdom to take the first steps along the honourable road to peace. We wish the Secretary-General and the parties concerned well in their continuing efforts. We hope that the blessings of peace will be enjoyed by all communities in both countries.
The Geneva Agreements on Afghanistan represent an important step towards a solution of the Afghan crisis. They impose obligations on all the parties.
Ireland calls upon all concerned to implement fully the peace process set out in these Agreements.
We welcome recent contacts between parliamentarians from the North and the South of the Korean peninsula and the efforts which have been made to bring about a resumption of the suspended direct dialogue aimed at reaching a solution by peaceful means. Indeed, on another note, we extend our best wishes for the success of the Olympic Games there as an example of practical international co-operation currently being observed by millions around the globe.
When we look at South Africa we can see no progress since last year. On the contrary, the apartheid system has been reinforced by further repression, harsher censorship and a ban on all those organizations which do not follow the Government line to the full. The effective silencing of the black political organizations and trade union movement and the ban on such organizations as the Soweto Civic Association and the National Education Crisis Committee are just unacceptable. They are further heavy blows on the suffering black population. Once again I must appeal to the South African Government to cease its defiance of international opinion and to take the necessary steps to dismantle apartheid, starting with the release of all political prisoners, including Nelson Mandela, and the removal of the ban on the 18 organizations now debarred from carrying on their work of peaceful opposition to apartheid.
On Namibia, early action is imperative to enable implementation of Security Council resolution 435 (1978) to go ahead smoothly. While South Africa's recently stated willingness to cease its obstruction of the implementation process is a welcome, if long overdue, development, it is the duty of the international community to ensure that other obstacles do not hamper the country's transition to independence.
Lasting peace and stability in Central America will come only through the persistent efforts of the Central American countries themselves, with the whole-hearted support of other members of the international community. We appeal to them to continue along the path which they themselves have marked out, in particular in the Guatemala agreement of August 1987, and to pursue national dialogue and the search for peaceful settlements. 
In my address to the Assembly last year I referred to the threat to the well-being of millions of people posed by the insecure world economic environment. The interrelated problems of developing-country debt, low commodity prices, barriers in international trade, declining financial flows to developing areas are unfortunately still with us. Those and other problems, environmental as well as economic, still threaten the livelihood and even the lives of millions of our fellow human beings.
In recent weeks, for example, massive flooding has caused severe suffering and loss of life in Bangladesh and in Sudan. A major international effort to combat drought in Ethiopia continues. In some African countries development is also, regrettably, hindered by civil unrest, sometimes amounting to civil war. Elsewhere the unrest is wilfully provoked from outside. That is the case of Mozambique, the victim of destabilization efforts by its neighbour South Africa. As for Angola, there are now some encouraging signs that this destabilization process and the destruction of the lives of ordinary people may be coming to an end.
Africa's need for external help if it is to develop its potential and raise incomes above subsistence levels has long been recognized by the international community. Both individual donor countries and multilateral institutions have for more than two decades now been giving official development assistance on a large scale, although the results have been disappointing.
Let us hope that the outcome of the recent review meeting on Africa and the recent decisions, which I welcome, to increase the capital of the World Bank and to replenish for the eighth time the funds of the International Development Association will be significant steps in dealing with Africa's development problems.
The balance sheet I am bringing the Assembly today on the situation in Northern Ireland is, I am afraid, a rather mixed one. I am sure that I speak for the overwhelming majority of people in Ireland, North and South, when I say that we are all saddened beyond measure at the violence which has afflicted Northern Ireland for almost 20 years and which has brought nothing but death, destruction and suffering to the people of the area, both nationalist and unionist. Suffering and pain are, as we all know, non-discriminatory in their impact.
It is hardly necessary for me to state again that the Irish Government shares the commitment of all democratic Governments to the fight against terrorism. Indeed, our determination in that regard has been tellingly illustrated over the past year. But the achievement of peace and political progress is inevitably a larger and more complex task than merely combating campaigns of violence. The whole history and experience of the United Nations underline the absolute necessity of responding to the causes of divisions as well as trying to treat their symptoms.
In the specific context of Northern Ireland, it is imperative that the rights, identities and ethos of the two traditions be not alone recognize. But comprehensively accommodated and advanced. While the effective pursuit of that objective will impinge on all areas of government, it will have immediate implications for the system of administering justice - with the need to demonstrate absolute impartiality becoming ever more urgent for relations between the security forces and the community and for addressing the very real problems of economic and social discrimination and disadvantage.
The Anglo-Irish Agreement of November 1985 seeks to address many of those Problems. The British and Irish Governments remain firmly committed to the Agreement and are implementing it actively - indeed, this year the Intergovernmental Conference, established under the Agreement, has been meeting more frequently than at any period since the Agreement was signed. Much valuable progress has been achieved. I would be misleading the Assembly, however, if I did not state clearly that a large body of sensitive issues remains to be tackled effectively. The review of the working of the Intergovernmental Conference, which is scheduled for later this year, will give both Governments an important opportunity to review progress to date and, in particular, to see how in future we can best use the terms of reference and machinery of the Agreement to achieve real political progress.
A further lesson to be drawn from the history of this great Organization is the importance of dialogue in enhancing the understanding of problems and the parameters within which solutions must be found. All of us on the island of Ireland, no matter how our visions of the future may differ, have a common responsibility to work towards solutions in a spirit of mutual understanding and respect. Let us, as political leaders, begin to talk together in an open and generous way; we owe no less to our people, who so desperately yearn for a lasting peace.
I know I can count on the support of this Organization in our efforts to move imaginatively and effectively towards a resolution of the problems of Northern Ireland. The achievement of peace through political progress is the objective we have set ourselves - and this is an objective which is thoroughly consistent with the Charter of the United Nations.
When one reviews International relations and the prospects for progress in the period ahead, one must of necessity do so with a degree of caution. But this natural reluctance to raise unreal expectations of immediate solutions to problems which require the patient application of reason and compromise should not lead us to ignore one of the most encouraging developments of the past year - the renewed recognition on the part of Member States of the value of the United Nations as the central forum for the resolution of international conflict. It is the forum indeed in which the commitment of all members of the international community to regulate their affairs in accordance with international law should find its proper and appropriate expression. We rejoice at the recognition, even if it is a bit belated, of the unique and central role of our Organization in that respect.
